225 F.3d 1228 (11th Cir. 2000)
Stephen GROSSMAN, Plaintiff-Appellant,v.NATIONSBANK, N.A., Defendant-Appellee.
No. 00-10730Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
September 6, 2000.September 19, 2000.

Appeal from the United States District Court for the Middle District of  Florida. (No. 98-00239-CIV-OC-21C), Ralph W . Nimmons, Jr., Judge.
Before TJOFLAT, BARKETT and HULL, Circuit Judges.
PER CURIAM:


1
Plaintiff-Appellant Stephen Grossman appeals the district court's order  dismissing his complaint for failure to state a claim upon which relief could be  granted. Fed.R.Civ.P. 12(b)(6). This case arises out of Grossman's claims that  Nationsbank improperly transmitted a fund transfer on his behalf through the  Federal Reserve Wire Transfer Network ("Fedwire").1 Grossman alleged that the  improper transfer resulted in damages of over $200,000 to him. After review, we  affirm.

I. GROSSMAN'S COMPLAINT

2
We first review the allegations in Grossman's complaint. Grossman's complaint  alleges that he entered into a joint venture agreement (the "JV agreement") with  HMF Management ("HMF") in order to participate in an investment program. On  October 7, 1996, in furtherance of the JV agreement, Grossman opened an account  at First Union National Bank (the "HMF-Grossman JV account"). Grossman received  instructions from HMF for the wire transfer of Grossman's investment funds into  the HMF-Grossman JV account at First Union. Grossman attached to his complaint  as Exhibit B a copy of the wire-transfer instructions as he received them from  HMF. The wire transfer instructions read as follows:

WIRE TRANSFER INSTRUCTIONS
HMF-GROSSMAN JV

3
            BANK NAME:             AM SOUTH BANK
            BANK ADDRESS:          CLEARWATER, FLORIDA
            ABA# :                 063 210 112
            ACCOUNT NAME:          DIVERSIFIED VENTURES
            ACCOUNT NUMBER:        3283155856

FOR FURTHER CREDIT TO:

4
            BANK NAME:             FIRST UNION
            BANK ADDRESS:          JACKSONVILLE, FLORIDA
            ABA# :                 063000021
            ACCOUNT NAME:          HMF-GROSSMAN JV
            CAP ACCOUNT NUMBER:    9981575600 [handwritten]



(R1-2 at Exh. B). The wire transfer instructions thus directed that the funds be  wired to bank name "Am South Bank," account name "Diversified Ventures," account  number 3283155856, and then "for further credit to" bank name "First Union,"  account name "HMF-Grossman JV," account number 9981575600.
On October 11, 1996, Grossman visited a Nationsbank2 branch office and requested  assistance in effecting the wire transfer of his funds to the HMF- Grossman JV  account. Grossman provided a copy of the wire-transfer instructions to an  employee of Nationsbank. The employee prepared a "Request for Funds Transfer"  form that Grossman signed. Grossman attached to his complaint at Exhibit C a  copy of the funds transfer form. The funds transfer form contained the following  information, in pertinent part (the printed form headings are underlined):
WIRE AMOUNT     	$250,000.00
___________
RECEIVING BANK (Use ONLY if different from Beneficiary's Bank)
FINAL DESTINATION: FIRST UNION, JACKSONVILLE, FL R/T
# 06300021, HMF-GROSSMAN JV # 9981575600
BENEFICIARY'S BANK
FIRST DESTINATION: AM SOUTH BANK, CLEARWATER, FL R/T/
# 063 210 112 DIVERSIFIED VENTURES
BENEFICIARY NAME
AM SOUTH BANK
BENEFICIARY ACCOUNT NUMBER (REQUIRED)
3283155856
ORIGINATOR TO BENEFICIARY INFORMATION (SPECIAL INSTRUCTIONS,
EX. ATTENTION, REFERENCE NUMBER, ETC.)  FINAL DESTINATION
ADDRESS: FIRST UNION 2801 SOUTHWEST HIGH MEADOWS AVE, PALM
CITY, FL 34490
ORIGINATOR/BY ORDER OF 
STEPHEN GROSSMAN METHOD OF PAYMENT: DBT ACCT # 2010788969
_______
(R1-2 at Exh. C).
On October 17, 1996, Grossman was again in the Nationsbank branch office. The  employee who had prepared the funds transfer form asked Grossman if the transfer  had gone well. Grossman replied that he assumed it had gone well because the  funds had reached the HMF-Grossman JV account at First Union. The employee then  told Grossman that the "wire transfer room" had told her that because both  Nationsbank and First Union were "on line," there was no need to route the funds  through Am South Bank. As a result, Nationsbank had wired the money directly to  First Union for credit to the HMF-Grossman JV account.
Grossman then reviewed the joint-venture documents, and determined that the  transfer directly from Nationsbank to the HMF-Grossman JV account "appeared to  be inconsistent with the wiring instructions given to him." While the funds had  reached the ultimate intended account, the HMF-Grossman JV account, the funds  had gone to the account directly and not through Am South Bank and the  Diversified Ventures account. On October 18, 1996, Grossman again contacted the  Nationsbank branch office and requested that the "wire be sent in accordance  with the instructions he had been provided and, in turn, had provided the bank."  After the same Nationsbank employee consulted with the "wire room," she told  Grossman that the funds would be recalled and resent in conformity with the  instructions.
Within the next several days, Grossman received confirmation from both the "wire  room" and the same Nationsbank employee that the funds had been recalled and  resent. However, in early November, Grossman contacted First Union and learned  that no deposit had been received to the HMF-Grossman JV account. Grossman  immediately called Am South Bank to inquire as to why the funds had not been  forwarded to the HMF-Grossman JV account as the wiring instructions had  directed. Am South told Grossman that it could not provide him any information  regarding an account to which he was not a signatory, and that he should contact  the owner of the Diversified Ventures account at Am South to which Nationsbank  had wired the funds.
Over the next several months, Grossman tried unsuccessfully to determine what  had happened to the funds that were intended for deposit in the HMF-Grossman JV  account at First Union. Nationsbank continued to insist that it had transferred  the money to Am South according to Grossman's instructions, and that it was then  Am South's responsibility to complete the transaction pursuant to the  instructions that Nationsbank had forwarded to Am South with the funds. In March  1997, Am South informed Grossman that the Diversified Ventures account had been  closed in February 1997.
HMF, the sole signatory to the Diversified Ventures account at Am South,  initially told Grossman that the delay in forwarding the funds to the  HMF-Grossman JV account at First Union had been due to a federal audit of  Diversified Ventures. However, on March 6, 1997, HMF wired $50,000.00 to  Grossman's Nationsbank account in return for an agreement from Grossman  authorizing HMF to deduct $50,000.00 from the principle sum of the investment  that it would soon transfer to the HMF- Grossman JV account. Grossman attached  to his complaint at Exhibit D a copy of this agreement.
In August 1997, Grossman sought assistance from the Federal Reserve Bank in  Washington D.C. Officials there informed him that Nationsbank was responsible  for the loss of the funds due to its failure to execute the payment order  according to Grossman's instructions. According to the Federal Reserve, the loss  of the funds was not to be blamed on Am South's failure to forward the funds as  instructed. As a result, Grossman made a written demand for damages on  Nationsbank. Nationsbank promised to address Grossman's demands "as  expeditiously as possible," but never concluded its inquiry. Grossman's  complaint alleges damages in excess of $200,000.00 as a result of Nationsbank's  "failure to complete the wire transfer transaction in accordance with the  instructions Grossman had provided, or to advise Grossman that such transaction  could not be completed as structured."
II. THE DISTRICT COURT'S ORDER
In its motion to dismiss, Nationsbank contended that Grossman failed to plead  the essential elements of a cause of action for the erroneous execution of a  Fedwire funds transfer. Fed.R.Civ.P. 12(b)(6). In granting Nationsbank's motion  to dismiss, the district court noted that Grossman's complaint had failed to  specify pursuant to which statute or statutes he had filed his claims, and  whether he was suing under Florida or federal law. After an analysis of the  preemptive effect of federal regulations, the district court concluded that even  if Grossman had intended to proceed under Florida law, the state law would be  preempted by Subpart B of Federal Reserve Board Regulation J ("Regulation J"),3  which governs wire transfers effected through Fedwire.
Therefore, the district court analyzed the claims in Grossman's complaint  exclusively using Subpart B of Regulation J, which applies U.C.C. Article 4A as  the governing statute for Fedwire funds transfers. See 12 C.F.R.  210.25(b)(1)  (providing also that Regulation J controls in the event of inconsistencies with  U.C.C. Article 4A). All of the parties now agree that Nationsbank's duty was  governed by Regulation J and U.C.C. Article 4A. The parties disagree regarding  whether the district court properly held that Grossman's complaint failed to  allege a cause of action under Regulation J, 12 C.F.R. Part 210, Subpart B, App.  B,  4A-302(a)(1).
III. STANDARD OF REVIEW
We review de novo a district court's order dismissing a complaint for failure to  state a claim upon which relief could be granted. See Lopez v. First Union  National Bank of Florida, 129 F.3d 1186, 1189 (11th Cir.1997) (citation  omitted). When considering a motion to dismiss, all facts set forth in the  plaintiff's complaint "are to be accepted as true and the court limits its  consideration to the pleadings and exhibits attached thereto." GSW, Inc. v. Long  County, 999 F.2d 1508, 1510 (11th Cir.1993). A complaint may not be dismissed  pursuant to Rule 12(b)(6) "unless it appears beyond doubt that the plaintiff can  prove no set of facts in support of his claim which would entitle him to  relief." Lopez, 129 F.3d at 1189 (internal quotations and citation omitted).
IV. DISCUSSION
The district court held, and the parties agree, that the provisions of  Regulation J exclusively apply to the fund transfer in this case because it was  effected by the use of Fedwire, the Federal Reserve Banks' wire-transfer system.  See 12 C.F.R.  210.25-32. Regulation J applies U.C.C. Article 4A to wire  transfers conducted using Fedwire. See 12 C.F.R.  210.25(b)(1); Appendix B to  Subpart B to Part 2104; see also Donmar Enters., Inc. v. Southern Nat'l Bank, 64 F.3d 944, 948 (4th Cir.1995).
We address Nationsbank's duty under Regulation J and U.C.C. Article 4A once  Grossman requested the fund transfer, so that we can determine whether  Grossman's complaint sufficiently stated a claim that Nationsbank breached its  duty under those provisions. However, we will first provide Article 4A's  definition of the terms that are necessary to discuss the wire-transfer process  in this case.5 The originator is "the sender of the first payment order in a  funds transfer," in this case, Grossman.6 12 C.F.R. Part 210, Subpart B, App. B,   4A-104(c). The payment order is the "instruction ... to pay ... a fixed or  determinable amount of money to a beneficiary." Id.  4A-103(a)(1). The  originator's bank is "the receiving bank to which the payment order of the  originator is issued if the originator is not a bank." Id.  4A-104(d)(i).  Because Grossman is not a bank, he took his payment order to the originator's  bank, in this case, Nationsbank. The beneficiary is "the person to be paid by  the beneficiary's bank." Id.  4A-103(a)(2). The beneficiary's bank is "the bank  identified in the payment order in which an account of the beneficiary is to be  credited pursuant to the order or which otherwise is to make payment to the  beneficiary if the order does not provide for payment to an account." Id.  4A-  103(a)(3).
In the simplest Fedwire transfer, the funds to be transferred are debited from  the originator's account, and travel from the originator's bank to the  beneficiary's bank, where the beneficiary's account is credited.7 However, an  originator can instruct the originator bank that the funds are to travel through  one or more intermediary banks, defined by Article 4A as a "receiving bank other  than the originator's bank or the beneficiary's bank." Id.  4A-104(b). A  receiving bank is "the bank to which the sender's instruction is addressed," id.   4A-103(a)(4), or in other words, each bank in the chain that receives a  payment order, including the originator's bank, any intermediary banks, and  ultimately the beneficiary's bank.
Now we address whether Nationsbank complied with it's duty under Regulation J.  Regulation J directs that Nationsbank's duty as a receiving bank was to issue a  payment order that complied with the sender's (Grossman's), instructions:
The receiving bank is obliged to issue, on the execution date, a payment order  complying with the sender's order and to follow the sender's instructions  concerning (i) any intermediary bank or funds-transfer system to be used in  carrying out the funds transfer, or (ii) the means by which payment orders are  to be transmitted in the funds transfer. If the originator's bank issues a  payment order to an intermediary bank, the originator's bank is obliged to  instruct the intermediary bank according to the instruction of the originator.  An intermediary bank in the funds transfer is similarly bound by an  instruction given to it by the sender of the payment order it accepts.
12 C.F.R. Part 210, Subpart B, App. B,  4A-302(a)(1) (emphasis supplied).
After analyzing Nationsbank's duty under  4A-302(a)(1), we conclude that  Grossman could not prove a set of facts in support of his claim which would  entitle him to relief. The instructions Grossman provided to Nationsbank did not  identify the banks by the terms "intermediary bank" and "beneficiary's bank."  The instructions were therefore non-specific. On appeal, Grossman argues that he  instructed Nationsbank to send the funds to the HMF-Grossman JV account at First  Union, using Am South as an intermediary bank. However, the instructions  Grossman gave Nationsbank cannot be read as indicating a normal transfer using  an intermediary bank, because funds traveling through an intermediary bank are  not deposited in an individual account at the intermediary bank.8 12 C.F.R. Part  210, Subpart B, App. B  4A-105(a)(2). The instructions Grossman gave to  Nationsbank specifically stated that the money was to reach the Diversified  Ventures account at Am South, account number 3283155856. The next line of the  instructions read "for further credit to" the HMF-Grossman JV account at First  Union, which indicates that the funds were first intended to be credited to the  Diversified Ventures account at Am South with instructions that the funds were  "for further credit to the HMF-Grossman JV account at First Union." Indeed,  Nationsbank first sent the money directly to the HMF-Grossman JV account at  First Union, and Grossman told Nationsbank in no uncertain terms that was not  what he had instructed.
Grossman may not have understood that once the funds were deposited in the  Diversified Ventures account at Am South, neither he nor Nationsbank would have  any control over the money. Nonetheless, Grossman's instructions told  Nationsbank to wire the funds to the Diversified Ventures account at Am South  with instructions to send the money on to the HMF-Grossman JV account at First  Union. Nationsbank did exactly that. The payment order form prepared by  Nationsbank, which Grossman signed, listed the "First Destination" as the Am  South Diversified Ventures account, and instructed that the "Final Destination"  was to be the HMF- Grossman JV account at First Union. If this is not the  transaction Grossman desired, he has not alleged that he gave Nationsbank any  additional instructions, or that Nationsbank had any other way of knowing that  Grossman intended a different transaction. Because Nationsbank followed the  instructions that Grossman provided, Nationsbank complied with its duty under  Regulation J. Therefore, Grossman cannot state a claim for a violation of  Regulation J, and the district court did not err in granting Nationsbank's Rule  12(b)(6) motion to dismiss.9
AFFIRMED.
NOTES:


1
 Fedwire is the funds-transfer system owned and operated by the Federal Reserve  Banks. See 12 C.F.R.  210.26(e). Fedwire is an "electronic funds transfer  system which permits large dollar fund transfers by computer-to-computer  communications between banks." Lopez v. First Union National Bank of Florida,  129 F.3d 1186, 1188 (11th Cir.1997).


2
 Grossman originally filed his complaint against Barnett Bank. After Barnett Bank  merged into Nationsbank, Nationsbank was substituted as the defendant in this  case. To avoid confusion, we will refer only to Nationsbank in this opinion.


3
 55 Fed.Reg. 40,791 (1990) (as amended Oct. 5, 1990) (codified at 12 C.F.R. Part  210 (Subpart B & Appendix B)).


4
 Subsection 210.25(b)(1) states that Subpart B to Part 210 (the codification of  Regulation J) "incorporates the provisions of Article 4A set forth in appendix B  to this subpart. In the event of an inconsistency between the provisions of the  sections of this subpart and appendix B, to this subpart, the provisions of the  sections of this subpart shall prevail."


5
 We recognize that many other terms would need to be defined to allow a complete  understanding of the complex wire-transfer process. In an attempt to present  this subject in the most simple, yet comprehensive, manner, we have selected to  define the following terms. We believe that these definitions are sufficient to  discuss the issues in this case.


6
 A sender is defined as "the person giving the instruction to the receiving  bank." 12 C.F.R. Part 210, Subpart B, App. B,  4A-103(a)(5). There is a sender  at each step in the transfer chain, but for our purposes, it is important to  note that Grossman was a sender when he transmitted the initial wire-transfer  instructions to Nationsbank. A receiving bank is "the bank to which the sender's  instruction is addressed." Id.  4A-103(a)(4).


7
 This appears to be what happened in Nationsbank's initial attempt to carry out  Grossman's request. Nationsbank debited $250,000 from Grossman's Nationsbank  account, Nationsbank transferred the money to First Union, and First Union  credited the HMF-Grossman joint venture account. We recognize that we are  simplifying the process, in that we are leaving out the role of the Federal  Reserve Bank. Often, the actual transfer involves steps in which originator's  bank sends a payment order to a Federal Reserve Bank (in this function,  technically an intermediary bank, to be defined and discussed below), and the  reserve bank debits the account of the originator's bank at the reserve bank,  and credits the reserve bank account of the beneficiary's bank. At that point,  the reserve bank sends a payment order to the beneficiary's bank, which now has  the money in its account and can credit the individual account of the  beneficiary. However, the steps involving the Federal Reserve Bank are not  crucial to this case, so for simplicity's sake, we will leave them out of our  descriptions.


8
 Article 4A defines a "bank," as used in the term "intermediary bank," as a  "person engaged in the business of banking and includes a savings bank, savings  and loan association, credit union, and trust company. A branch or separate  office of a bank is a separate bank for purposes of this Article." 12 C.F.R.  Part 210, Subpart B, App. B  4A- 105(a)(2). Therefore, the term "intermediary  bank" does not seem to include an individual bank account.


9
 Grossman also argues that the district court erred in dismissing his complaint  with prejudice, and without giving him an opportunity to amend. Because Grossman  could not prove that Nationsbank failed to comply with the instructions it  received, we conclude that Grossman could not amend his complaint so that it  would state a claim under Regulation J. Thus, we cannot find that the district  court erred in dismissing Grossman's complaint with prejudice.